Appeal by defendants Cadette Sawyer and Raymond Boute from two judgments (one as to each of them) of the Supreme Court, Kings *399County (Kooper, J.), both rendered November 16,1982, convicting them of reckless endangerment in the first degree and criminal possession of a weapon in the second degree (two counts), upon jury verdicts, and imposing sentences.
Judgments affirmed.
The jury’s conclusion that the defendants were guilty of reckless endangerment in the first degree (Penal Law § 120.25) is supported by legally sufficient evidence (cf. People v Restrepo, 93 AD2d 825; People v Ramirez, 79 AD2d 978). Also, the jury’s finding that the People had disproved the defense of justification beyond a reasonable doubt is not against the weight of the evidence. Neither defendant voiced an objection to the trial court’s supposedly misleading instruction as to the applicability of the defense of justification to the crime of reckless endangerment, or the court’s failure to deliver an instruction as to identification. These claims are therefore not preserved for review (CPL 470.05 [2]; People v Richburg, 109 AD2d 899; People v Doctor, 98 AD2d 780). Also, although the prosecutor did not strictly confine his remarks in summation to matters within the four corners of the evidence, the trial court’s admonitions and curative instructions served to eliminate any possibility of prejudice (see, People v Cuevas, 99 AD2d 553; People v McCloskey, 92 AD2d 672). Defendant’s remaining contentions have been reviewed and are without merit. O’Connor, J. P., Brown, Niehoff and Lawrence, JJ., concur.